Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-286

IN RE JAMES B. RUDOLPH
                                                    2018 DDN 19
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 384848

BEFORE: Thompson and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 3, 2018)

      On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a period of
six months, stayed in favor of a one-year probationary period; this court’s April 3,
2018, order directing him to show cause why reciprocal discipline should not be
imposed; and the joint response consenting to reciprocal discipline, it is

      ORDERED that James B. Rudolph is hereby suspended from the practice of
law in the District of Columbia for a period of six months, stayed in favor of a one-
year period of probation.



                                PER CURIAM